PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/567,890
Filing Date: 19 Oct 2017
Appellant(s): Engelke et al.



__________________
Jennifer R. Andrew
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated July 6, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 5-10, 13, 18-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019) and Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318).
Regarding claims 1-3, 5-10, 20-22, 24 and 25, Watson teaches that Kraft is seeking a clean-label “colorant to replace artificial color Yellow 5 & 6 in dry cheese powder in its Macaroni and Cheese.”  Therefore, Watson is considered to teach a dry powdered composition that may be reconstituted to provide a cheese product or a 
Watson is silent as to the components that make up the color composition.
Wilson teaches that Kraft Macaroni & Cheese is changing its coloring from artificial coloring agents to a coloring composition that will likely comprise paprika, annatto and turmeric.
Neither Wilson nor Watson teach amounts of the color components.  However, as Wilson is combining the same components as claimed, and Watson teaches that the intent is to match the color provided by dyes Yellow 5 and Yellow 6, which are the same dyes as in the “Control” sample in the instant invention, the instant claims are considered to be obvious over the prior art.  There would have been some experimentation involved in order to have arrived at a color composition that matches the color profile of the commercial product.  However, where the objective was to match the color of the synthetic dyes using natural dyes instead, the claims are considered to be obvious over the teachings of the prior art.  That is, one of ordinary skill, starting from Watson with the stated objective of replacing Yellow 5 and Yellow 6 with natural colorants, and with Wilson where the natural colorants were taught to be paprika, turmeric, which comprises curcumin, and annatto, would have been able to have arrived at the claimed composition through no more than routine experimentation.
Regarding the amount of norbixin in the annatto colorants, Campbell et al. teach that norbixin is the primary carotenoid in the annatto extract that is used to impart the desired color in Cheddar cheese (p. 1313-“Abstract,” “Short Communication”).

 	Regarding claims 6 and 8, where the claimed color composition is free of synthetically derived colorants, given that Watson teaches that the natural colorants are “to replace” artificial colors, the dry powdered composition is considered to be free of synthetically derived colorants.
Regarding claim 13, modified Watson teaches a color blend as set forth above with regard to claim 1.  Given that Watson teaches that the color blend is to be included in its dry cheese powder, Watson is considered to teach mixing the color blend with “one or more cheese components” in order to provide the dried cheese powder.
Regarding claims 18 and 19, as with at least claims 1 and 20 above, the specifically claimed amount of annatto carotenoids is not considered to provide an unobvious contribution over the prior art where the stated objective of the prior art was to provide a natural colorant composition which was to match the color provided by the synthetic dyes Yellow 5 and Yellow 6, and where the prior art specifically teaches that paprika, turmeric and annatto would be used.
Regarding claims 26 and 28, where Watson and Wilson teach Kraft Mac & Cheese with a dry, powdered cheese sauce, Kraft mac and cheese is known to be 
Regarding claim 29, where Watson and Wilson teach Kraft Mac & Cheese with a dry, powdered cheese sauce, Kraft mac and cheese is known to be provided as a packaged pasta kit comprising uncooked pasta and a dry powdered composition as set forth above with regard to claim 1 as the colorant in the dry powdered cheese composition.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019) and Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) as applied to claims 7 and 13 above, and in further view of Shackelford (US 4,574,086).
Regarding claim 12, modified Watson teaches a color blend as detailed above with regard to claim 7.  Modified Watson is silent as to the color blend comprising an additional component as claimed.

Therefore, where modified Watson teaches the inclusion of the natural colorants paprika, turmeric (curcumin) and annatto to provide a color composition to a dry powder composition, it further would have been obvious to have included an additional ingredient as claimed in the color blend, as Shackelford teaches that the presence of a dried yeast product provides additional stability to natural colorant compositions.
Regarding claim 17, modified Watson teaches a method of making a dry powdered cheese composition as detailed above with regard to claim 13.  Modified Watson is silent as to mixing the color blend with dehydrated cheese powder as claimed.
Shackelford teaches mixing their color powder compositions with other powdered ingredients/dry blends to form food formulations (col. 2 lines 31-36; chicken broth-Example 4).  
Therefore, where modified Watson teaches the inclusion of a natural food coloring composition in a dry powdered cheese composition, it would have been obvious to have added the dry powdered colored blend as taught by Shackelford with dehydrated cheese powder in order to have formed the dry powdered cheese composition comprising a natural colorant and dried cheese.  This would have required .

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019) and Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) as applied to claim 13 above and in further view of Subramaniam et al. (US 4,898,739).
Modified Watson teaches a method of making a dry powdered cheese composition as detailed above with regard to claim 13.
Regarding claims 14 and 16, modified Watson is silent to the mixing comprising form a cheese slurry, cooling the cheese slurry and spray drying.  Modified Watson is also silent as to mixing the ingredients in a cooker.
Subramaniam et al. teach a method of making a dry powdered cheese composition comprising forming a cheese slurry including one or more cheese components, a color blend and one or more salts, cooling the cheese slurry and spray drying the cheese slurry to form a dry powdered cheese composition.  Where 
Given that modified Watson teaches the inclusion of natural colorants in a dry powdered cheese composition, it would have been obvious to have utilized the method of Subramaniam et al. to provide the dry powdered cheese composition of modified Watson, as the claimed steps were known to be used to produce dry powdered cheese compositions long before the instant invention.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019), Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) and Subramaniam et al. (US 4,898,739) as applied to claim 14 above and in further view of Lucey et al. (Lucey, J.A., Maurer-Rothmann, A., Kaliappan, S. 2011. “Functionality of Ingredients: Emulsifying Salts.” in Processed Cheese and Analogs.  Pp. 110-132).
Modified Watson teaches method of making a dry powder cheese composition as detailed above with regard to claim 14.
Subramaniam et al. teach the addition of the salt, sodium hexametaphosphate, in their dry cheese flavoring material (Example 2).  However, they are silent as to the addition of a salt as claimed.  
Lucey et al. teach emulsifying salts for inclusion in processed cheese products.  The sodium hexametaphosphate of Subramaniam et al. is taught to be an emulsifying salt, along with the claimed sodium tripolyphosphate, disodium diphosphate dihydrate (i.e., duohydrate), monosodium phosphate and trisodium citrate (p. 112 Table. 4.1).  Therefore, where the claimed salts are taught to be interchangeable with the sodium hexametaphosphate of Subramaniam et al., it would have been obvious to have utilized a salt as claimed in the dry cheese product of Modified Watson with the reasonable expectation that a suitable dry cheese product would be provided.  This would have required no more than routine experimentation, as the claimed salts are known to be included in dry cheese products.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019) and Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) as applied to claim 1 above, and in further view of Oliveman (“Make a better blue box Mac and Cheese (Without any extra ingredients)” 2012. Downloaded July 1, 2021 from https://www.instructables.com/Make-a-better-blue-box-Mac-and-Cheese-Without-any/).
Modified Watson teaches a dry powdered composition as detailed above with regard to claim 1.
Regarding claims 26 and 28, Watson teaches the dry powdered composition for inclusion with Kraft macaroni and cheese.  Wilson also teaches the dry powdered composition for inclusion with Kraft macaroni and cheese.  However, the applied prior art does not specifically teach the pasta product or packaged pasta kit as claimed.
Oliveman teaches a pasta product comprising a cooked pasta (step 2) and a cheese product provided by reconstituting a dry powdered composition (steps 3-5).  Oliveman teaches Kraft mac and cheese boxes (Step 1).
Regarding claim 27, Oliveman does not teach the proportion of dry powdered composition in the cheese product or cheese analog. However, given that Oliveman teaches following the directions on the blue box (e.g., Kraft) mac and cheese, and using the amount of milk recited on the box (Step 5), and the amount of butter up to what is recited on the box (Step 3), the cheese product or cheese analog is considered to 
Regarding claim 29, Oliveman shows pictures of a packaged pasta kit comprising uncooked pasta and a dry powdered composition (p. 2).  Oliveman also teaches Kraft mac and cheese box (Step 1).
Therefore, regarding all of claims 26-29, where modified Watson teaches a dry powdered composition according to claim 1 for Kraft mac and cheese, and where Oliveman teaches a pasta product and packaged pasta kit according to claims 26-29, including specifically teaching Kraft box mac and cheese, it would have been obvious to have the dry powdered composition of modified Watson in the Kraft mac and cheese box of Oliveman in order to provide the Kraft mac and cheese box comprising natural colorants.  This would have required no more than routine experimentation, where Watson and Wilson specifically teach the use of natural colorants in Kraft mac and cheese, and would have been expected to provide the predictable result of a pasta product and packaged pasta kit as claimed. 

(2) Response to Argument

In Appellant’s section A. Summary of References (Appeal Br. 12-13), Appellant presents the following issues, which the Examiner rebuts in order.
1. Appellant asserts nothing in Watson discloses or suggests specific color components that may be used to replace synthetic dye in a cheese powder.

2. Appellant states that Wilson does not teach or suggest particular amounts of the colorants.
The Examiner agrees that Wilson does not teach amounts of the colorants.  However, Wilson does teach that the natural colorants contemplated by Kraft to replace the artificial dyes in their Macaroni and Cheese are paprika, annatto and turmeric (curcumin).  These are the same three colorants as claimed.
3. Appellant argues that Campbell effectively teaches away from using norbixin annatto in a cheese powder.
This argument is not persuasive.  As noted in the final office action mailed July 6, 2021, at ¶42, Campbell is relied upon to teach that norbixin is the primary colorant in annatto, which is used to color cheddar cheese (Campbell Abstract).  Therefore, where Wilson teaches the use of annatto as a colorant in cheddar cheese powder, to have selected an annatto colorant where the norbixin is greater than 51% would have been obvious to one of ordinary skill.
Appellant argues that no combination of the cited references teaches the claimed ratios and ranges of curcumin compounds, annatto carotenoids and paprika carotenoids.  Appellant points to the Supplemental Pylypiw Declaration (originally filed May 26, 2020), and reports that the claimed composition provided noodle staining and had a lower “Bitterness Intensity” than the Comparative Example, while none of the applied references provide a reason to select the claimed ranges and ratios of colorants (Appeal Br. 14-16).
The Supplemental Pylypiw Declaration was addressed in the office action mailed February 4, 2021.  As indicated in the office action, the Declaration speaks to the improved flavor provided by the inventive color blend, as well as the extensive experimentation that went in to the product development.  However, it is again noted that where the claims are to a “dry powdered composition” or a “cheese product” comprising three known natural coloring components, the differences in flavor in a prepared macaroni and cheese product using the claimed colorant composition are not sufficient to overcome the prior art rejections.
It is understood that extensive experimentation went in to the development of the claimed colorant composition.  However, more than one year prior to the earliest priority date of the instant invention, it was disclosed that the Kraft had an objective to replace synthetic colorants in their macaroni and cheese product with natural colorants.  According to the Watson reference, the acceptable natural colorant would “stain the pasta with yellow cheese color; have a clean flavor profile; match current cheese powder color profile…”  The Wilson reference further states that the natural colorants to be used are paprika, annatto and turmeric, which are the same three colorants as claimed.  Campbell (Abstract) specifically states that “Norbixin is the primary carotenoid in annatto coloring, which imparts the desired orange color in Cheddar cheese.” Therefore, while the prior art does not provide starting amounts of the colorants to be 
Additionally, where products from different suppliers were found to have slight differences, to work to identify these differences to provide a consistent product is not considered to be unobvious.  It remains, given that curcumin (turmeric), annatto and paprika were the three colorants reported in the art to be used to replace Yellow No. 5 and Yellow No. 6 in a dry powdered cheese to be used in a macaroni and cheese product, to have arrived at the claimed invention continues to be considered obvious over the prior art.
Appellant argues that the pending claims recite very specific ratios and ranges, and that none of the cited references contemplate or recognize the problem solved by the inventors.  Appellant goes on to state that the Examiner makes a broad conclusory statement without the required articulated reasoning and therefore fails to establish a prima facie case of obviousness (Appeal Br. 16-17).
The prior art of Watson states the objective of replacing synthetic dyes with natural dyes while at the same time maintain the pasta staining, clean flavor and color 
	Appellant argues that none of the cited references teach using annatto carotenoids containing greater than 51% norbixin.  Appellant further argues that Campbell teaches away from using norbixin annatto (Appeal Br. 18-19).
	These arguments are not persuasive.  As indicated above, Campbell teaches that norbixin is the primary carotenoid in cheddar cheese coloring (Campbell Abstract).  Therefore, it would have been obvious to have selected an annatto colorant that was at least 51% norbixin as norbixin is known to be the primary yellow colorant for cheese from annatto.
	Regarding Appellant’s assertion that Campbell teaches away from using norbixin annatto, it is noted that the color of the norbixin is not desired in the whey from producing cheese.  The whey is the liquid that is separated from the cheese curds, and not part of the final cheddar cheese product.  It is not desirable for the color to be in the whey as the separated whey may be used for other products where the norbixin color is 
Appellant argues that the Supplemental Pylypiw Declaration shows that others tried, and failed, to arrive at the claimed invention (Appeal Br. 19-20).
The showings in the Supplemental Pylypiw Declaration were not found persuasive as set forth in the office action mailed February 4, 2021.  The evidence provided by Appellant that others failed to provide the claimed invention is not convincing objective evidence sufficient to overcome the applied prior art.  Declarant states that the color houses suggested using more norbixin annatto than claimed, but that this higher amount provided an off flavor to the resultant blend.  However, the reduction in the amount of norbixin annatto to arrive at the claimed invention continues to be considered obvious over the applied prior art where the stated objective was to match not only the color of the previous composition, but also the “clean flavor.”  The experimentation required to arrive at the claimed composition is not considered to be undue sufficient to outweigh the prima facie case of obviousness set forth in the rejection above.
Appellant argues that the inventive formulation had an improved aftertaste and reduced bitterness compared to both the Control (containing Yellow 5 & 6) and Comparative Example 1 (containing a higher amount of norbixin annatto) (Appeal Br. 20-21).
As stated previously, the showings in the Supplemental Pylypiw Declaration were not found persuasive as set forth in the office action mailed February 4, 2021.  It was recognized in the prior art the desire to not only match the color of the previous product, but also the “clean” flavor profile.  Therefore, to have experimented with the colorants reported in the prior art to arrive at a composition with a “clean” flavor profile (which was recognized in the prior art as desirable) is not considered to provide convincing evidence of unexpected results sufficient to outweigh the prima facie case of obviousness set forth in the rejection above.
Appellant asserts that the claimed invention was not only commercially successful, but also garnered industry praise as shown in the Supplemental Pylypiw Declaration (Appeal Br. 21).
These arguments are not persuasive.  As has been stated repeatedly, more than one year before the earliest priority date of the instant invention, it was disclosed that Kraft had an objective to replace synthetic colorants in their macaroni and cheese product with natural colorants.  According to the Watson reference, the acceptable natural colorant would “stain the pasta with yellow cheese color; have a clean flavor profile; match current cheese powder color profile…”  The Wilson reference further states that the natural colorants to be used are paprika, annatto and turmeric, which are the same three colorants as claimed.  Therefore, the fact that Kraft received industry recognition after implementing this change to natural colorants, which Kraft had already 
Appellant argues that the Office improperly dismissed evidence of secondary considerations presented in the Supplemental Pylypiw Declaration (Appeal Br. 22-23).
	As indicated above, the Supplemental Pylypiw Declaration was addressed in the office action mailed February 4, 2021.  Contrary to Appellant’s assertions, the Examiner did not dismiss Appellant’s evidence of secondary considerations.  Rather, the Examiner carefully considered Appellant’s evidence but did not find it persuasive to overcome the prima facie case of obviousness set forth in the rejection.  As indicated in the office action, none of the pending claims are directed specifically to a macaroni and cheese product, which is the product Appellant relies upon in support of their evidence of unexpected results.  Therefore, the claims are not commensurate in scope with the showings.  Further regarding commercial success, it is not clear how many of the original product were normally sold in a particular time period.  Given that the old product was no longer available, consumers had no choice but to purchase the new product.  Where consumers were not specifically alerted to the changes in the products, yet were not offered a choice between the old and new products, the sales information provided by Declarant is not considered to be convincing evidence of unexpected results.  
	Additionally, given that the foodstuffs were developed to provide the same pasta staining, clean flavor profile and cheese powder color profile to match the current product, it is expected that the products comprising the natural color blend will not be markedly different from the previous product and therefore not generate a significant In re Huang, 100 F.3d 135, 140 (Fed. Cir. 1996).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Nikki H. Dees/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        	
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.